
	
		II
		Calendar No. 358
		110th CONGRESS
		1st Session
		S. 1203
		[Report No. 110–160]
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To enhance the management of electricity programs at the
		  Department of Energy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Energy Electricity
			 Programs Enhancement Act of 2007.
		2.Additional
			 Assistant Secretary for Department of Energy
			(a)In
			 generalSection 203(a) of the Department of Energy Organization
			 Act (42 U.S.C. 7133(a)) is amended in the first sentence by striking 7
			 Assistant Secretaries and inserting 8 Assistant
			 Secretaries.
			(b)Conforming
			 amendmentSection 5315 of title 5, United States Code, is amended
			 by striking Assistant Secretaries of Energy (7) and inserting
			 Assistant Secretaries of Energy (8).
			(c)Sense of
			 CongressIt is the sense of Congress that leadership for missions
			 of the Department of Energy relating to electricity delivery and reliability
			 should be at the Assistant Secretary level.
			
	
		September 17, 2007
		Reported without amendment
	
